Bartol, J.,
delivering tire opinion of tbis Court, after stating the case as ante, pp. 105,106, continued as follows:
The proceedings upon the motion to set aside the verdict and for a new trial, and the action of the Court thereon, form the subject of five bills of exception, involving questions which have been ably and elaborately discussed in the argument, and which have been carefully considered by this Court. The subject naturally presents itself under two general heads. 1st. As to the action of the Court below, in refusing a new trial, upon the grounds stated in the first three reasons assigned in support of the motion. 2nd. As to the sufficiency of the verdict, upon the issues.
The counsel for the appellees is right in the position he-assumes that every motion for a new trial, is addressed to the sound legal discretion of the Court; and therefore no error can be ordinarily assigned with regard to the decision of the Court helow upon such motion; nor is it a subject for review on appeal.
This general rule is conceded by the appellants’ counsel, who admitted in the argument, that from the refusal of the Judge of the Superior Court to grant a new trial, it being matter within his discretion, no appeal would-lie; provided that discretion had been exercised after hearing the evidence; but it is argued that the refusal to admit the evidence offered in support of the motion, was error in law, from which an appeal lies; because thereby the appellant was deprived of the exercise of the judgment and discretion of the Court upon the case as presented by the proof, to which he had a legal right. This is certainly a very nice distinction, but we are not prepared to say it may not be a sound one, and in some cases material to be observed. Some precedent may be found for it in the decisions of the cases of Freeman vs. Morris et al. Busbee’s R., 288, and Stephenson vs. Stephenson, 4 Jones (N. C.) R., 474. The same point was presented to this Court *113by tlie appellants in argument, in Howard & Wife et al. vs. Waters et al., 19 Md. Rep., 529; but not being necessarily involved in tlie case was not distinctly decided.
Without meaning’ to express any opinion upon the general proposition involved in the appellant’s argument, it is very clear, that even conceding the right of appeal on this branch of the case, the decision of the Superior Court ought not to be reversed, if this Court should be of opinion, either that the testimony was properly excluded, or that it was immaterial and insufficient if admitted, to affect the validity of the verdict.
The testimony excluded consisted of the affidavits of four jurors, who sat on the case, to the effect that one of their number, William A. Albaugh, was suffering, during the progress of the trial, with a painful disorder o'f the bowels, which continued during the time the jury was confined in their room. Albaugh states that he was opposed to the verdict, but assented to it in order to obtain his release from the confinement of the jury room. Three other jurors testify to the sickness of Albaugh, and state that they believed the verdict for the caveatees to be erroneous, and assented to it for the purpose of relieving Mr. Albaugh.
To allow a verdict of a jury solemnly rendered, to be afterwards impeached upon such testimony, would, we think, be setting a dangerous precedent, tending in most cases to the defeat of justice. Although in some of the States a different practice has been allowed, we think the law in Maryland is well settled, that “the testimony of jurors cannot be heard to impeach their verdict, whether the conduct objected to in the jury be misbehaviour or mistake.” This rule was laid down by the late Chief Justice ARCHER, sitting in Baltimore County Court, in Bosley vs. The Chesapeake Ins. Co., reported in 3 G. & J., 473, (note.) We refer to and adopt the decision of that eminent judge as the true exposition of the law as it has *114been recognized and enforced in this State. It is supported, not only by the authority of adjudged cases in England and in this country, but by sound reason and public policy. In this case the testimony of the jurors tends to prove only misconduct on their part. It is not pretended that Mr. Albaugh’s sickness was of such a character as to impair his mental capacity, or destroy his judgment. If unable from physical pain to endure the confinement of the jury room, the Court had the power of relieving him from the labors of his office, and would, upon his application, and a disclosure of the fact, have discharged the jury without a verdict; his duty was to have made known such affliction.
In this case the verdict was a sealed one, made after the adjournment of the Court for the day. Under our practice it was competent for either of the jurors, if dissatisfied with the verdict, to have dissented from it the next morning when called in Court, ( See 2 H. & G., 33 and 34.) It does not, appear that any dissatisfaction was then expressed, but all the jurors then united in rendering the verdict in open Court. To permit it now to be impeached, by an inquiry into the motives of jurors for assenting to it, would be clearly against public policy, tending to overthrow the safeguards of trial by jury, and in most cases defeat justice by exposing every verdict to impeachment.
We do not mean to say that the affidavits of jurors impeaching their verdict, ought in no case to be allowed. As was said by Chief Justice TaNEY, speaking for the Supreme Court, (United States vs. Reid, 12 Wheat., 366,) “It would hardly be safe to lay down any general rule upon this subject. Oases might arise in which it would be impossible to refuse them without violating the plainest principles of justice.” But we are of opinion that the testimony of the jurors offered in this case, was inadmissible for the purpose of impeaching the verdict, and that *115there was no error in excluding it. And we think the same reason and authorities support the ruling of the Superior Court in excluding the testimony of Croxall, the bailiff, as to the statements ma’de to him by the jurors.
We now proceed to consider the question of the sufficiency of the verdict in form. This is a material inquiry, because, if the verdict be insufficient in law, indefinite, vague or uncertain, as alleged by the appellant, no judgment could be rendered thereon by the Orphans’ Court, and a new trial would be necessary. A verdict must finally determine the issues, and be decisive between the parties. Lord Mansfield said in Hawks vs. Crofton, 2 Burrows, 699: “Where the intention of the jury is manifest and beyond doubt, the Court will set right matters of form.” And in the same case, Justice Denison said, citing, Hob., 54: “Though the verdict may not conclude formally or punctually to the words of the issue; yet if the point in issue can be concluded out of the finding, the Court shall work the verdict into form and make it serve.” Construed by this rule, we are of opinion, that the verdict in this case is sufficient. Looking at the issues submitted to the jury, it is absolutely certain the jury could not have found as they did, without deciding every issue in favor of the defendants. In the case of Hawks vs. Crofton, Mr. Justice Foster makes this the test of the sufficiency of the verdict. Here the verdict is to the same effect as if the jury had said they found for the defendants on all the issues, which has always been held sufficient.
Some such question would have arisen if the verdict had been generally for the plaintiff, because from such a verdict it could not be certainly known whether some of the jury might not have found against the defendants on one issue, and some on another issue, without all agreeing on any one issue. In such case, according to the decision of the Court in Riggs vs. Barry, 2 Curtis C. C. R., 259, the verdict would have been insufficient. Without meaning *116to impugn tbe authority of that ease, wbicb seems to rest on sound reason, we tbink it is inapplicable to the case before us, and we concur with the Superior Court in thinking this verdict a sufficient finding upon all the issues.
(Decided October 18th 1864.)
There was error in entering a judgment for costs in the _ Superior Court. The established practice in such cases, is to certify to the Orphans’ Court the verdict of the jury, and the costs, leaving for that Court to enter the proper judgment. The trial in the Court of law is merely auxiliary to the proceedings in the Orphans’ Court, which alone has jurisdiction to pronounce judgment in the cause.
While we affirm the ruling of the Superior Court upon all the exceptions, the judgment, improperly entered below must be reversed..

Judgment reversed, and jprocedendo ordered.